DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2005/0239925).
Considering Claims 1, 3, 4, and 16:  Ito teaches cellulose derivative particles (¶0064-68), where the cellulose derivative is preferably a cellulose ester with an acyl group of 3 or 4 carbon atoms or a cellulose ester with an alkyl group having 2 to 6 carbon atoms (¶0066-67) and a degree of substitution of less than 2.5 (¶0068); where the average particle is 1 to 40 microns (¶0126).
	Ito teaches the particles as being spherical (¶0126).  Ito is silent towards the sphericity and surface smoothness of the particles.  However, Ito teaches forming the kneading the cellulose derivative with a water soluble polymer at a temperature of 200 ºC to obtain a dispersed composition, followed by immersion in water to remove the water soluble polymer (¶0145).  The preferred water soluble polymer is starch sugar/a modified starch having a degree of polymerization of 10 (¶0151).  The water soluble component is the continuous phase, and the dispersed phase comprises the resin (cellulose derivative), forming a spherical particle (¶0126).  This is the same process as taught by the instant claims (Claim 9).  As the product of Ito is prepared in the same manner as the instant claims, using the same starting composition, it would inherently have the same properties as the particles of the instant claim, namely a sphericity of 70% or greater and a surface smoothness of 80% or greater.
Considering Claim 6:  Ito teaches adding 0 to 50 parts of a plasticizer to the resin (¶0122-124).
Considering Claim 8:  Ito teaches the particles as being used in a cosmetic composition (¶0143).

s 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2005/0239925).
Considering Claims 9:  Ito teaches cellulose derivative particles (¶0064-68), where the cellulose derivative is preferably a cellulose ester with an acyl group of 3 or 4 carbon atoms or a cellulose ester with an alkyl group having 2 to 6 carbon atoms (¶0066-67) and a degree of substitution of less than 2.5 (¶0068); where the average particle is 1 to 40 microns (¶0126). Ito teaches forming the kneading the cellulose derivative with a water soluble polymer at a temperature of 200 ºC to obtain a dispersed composition, followed by immersion in water to remove the water soluble polymer (¶0145).  The preferred water soluble polymer is starch sugar/a modified starch having a degree of polymerization of 10 (¶0151).  The water soluble component is the continuous phase, and the dispersed phase comprises the resin (cellulose derivative), forming a spherical particle (¶0126).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2005/0239925) as applied to claim 1 above.
Considering Claims 2, 14, and 15:  Ito teaches the particle of claim 1 as shown above.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a degree of substitution in the overlapping portion of the claimed range, and the motivation to do so would have been, as Ito suggests, to control the biodegradability (¶0068).
Considering Claim 20:  Ito teaches adding 0 to 50 parts of a plasticizer to the resin (¶0122-124).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2005/0239925) as applied to claim 1 above, and further in view of Edgar et al. (Prog. Polym. Sci. 26, 2001, 1605-1688).
Considering Claim 7:  Ito teaches the composition of claim of claim 6 as shown above.
	Ito does not teach the plasticizer as being a glycerin ester plasticizer.  However, Edgar et al. teaches using triacetin as a plasticizer for a cellulose ester (pg. 1664).  Ito and Edgar et al. are analgous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the triacetin of Edgar et al. as the plasticizer of Ito, and the motivation to do so would have been, as Edgar et al. suggests, to allow the cellulose ester to be easily processed in the molding apparatus (pg. 1664),

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2005/0239925) as applied to claim 9 above.
Considering Claim 10:  Ito teaches the process of claim 9 as shown above.  Ito teaches adding 0 to 50 parts of a plasticizer to the resin (¶0122-124).
	Ito is silent towards the temperature of the mixing step of the plasticizer and the resin.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the mixing temperature .

Claim 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2005/0239925) as applied to claim 10 above, and further in view of Edgar et al. (Prog. Polym. Sci. 26, 2001, 1605-1688).
Considering Claim 11 and 12:  Ito teaches the process of claim 10 as shown above.  
	Ito does not teach the plasticizer as being a glycerin ester plasticizer.  However, Edgar et al. teaches using triacetin as a plasticizer for a cellulose ester (pg. 1664).  Ito and Edgar et al. are analgous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the triacetin of Edgar et al. as the plasticizer of Ito, and the motivation to do so would have been, as Edgar et al. suggests, to allow the cellulose ester to be easily processed in the molding apparatus (pg. 1664).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US 2018/0338927).
Considering Claims 9 and 13:  Otsubo teaches a method for producing cellulose derivative particles comprising mixing/kneading a cellulose ether derivative having a degree of substitution of 1 to 2.9 (¶0048) and a polyvinyl alcohol (¶0097) at a temperature of 0 to 300 ºC (¶0122) to form a dispersion (Example), and removing the water soluble polymer through filtration (Example 1).  
	The temperature of Otsubo overlaps with the claimed temperature.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a temperature in the claimed range, and the motivation to do so would have been, as Otsubo suggests, to ensure the full dissolution of the components in the alcohol solvent (¶0126).

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive, because:

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPPE § 2112.  The applicant has not provided any objective evidence to rebut the finding of inherency.
B)  The applicant’s argument that the oligiosaccharides do not meet the limitation of polymers is not persuasive.  The preferred water soluble polymer is starch sugar/a modified starch having a degree of polymerization of 10 (¶0151).  This reads on the broadest reasonable interpretation of the term polymer, as no molecular weight or degree of polymerization has been recited in the claim.
C)  The applicant’s argument that Otsubo et al. does not teach a dispersion containing the water soluble polymer as the dispersion medium and the cellulose derivative as a dispersoid is not persuasive.  Otsubo et al. teaches that a dispersion is formed with the addition of water to the composition, and that the water soluble polymer is separated from the cellulose particles/dispersoids during filtration.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIAM J HEINCER/            Primary Examiner, Art Unit 1767